Exhibit (j)(2) [Form of Tax Opinion] August , 2011 DWS State Tax Free Trust 345 Park Avenue New York, New York 10154 DWS State Tax-Free Income Series 345 Park Avenue New York, New York 10154 Re: Reorganization of DWS Massachusetts Tax-Free Fund into DWS Massachusetts Tax-Free Fund Ladies and Gentlemen: You have requested our opinion regarding certain U.S. federal income tax consequences of the reorganization (the “Reorganization”) by and between DWS State Tax Free Trust, a Massachusetts business trust (the “Predecessor Company”), on behalf of DWS Massachusetts Tax-Free Fund, a series of the Predecessor Company (the “Predecessor Fund”), and DWS State Tax-Free Income Series, a Massachusetts business trust (the “Successor Company”), on behalf of DWS Massachusetts Tax-Free Fund, a newly created shell series of the Successor Company (the “Successor Fund”).The Successor Fund and the Predecessor Fund are each referred to herein as a “Fund.” The Reorganization contemplates the transfer of all the assets of the Predecessor Fund to the Successor Fund solely in exchange for all the outstanding shares of beneficial interest of the Successor Fund (“New Shares”) and the assumption by the Successor Fund of all the liabilities of the Predecessor Fund.Immediately thereafter, the Predecessor Fund will distribute prorata to its shareholders of record all the New Shares so received in complete liquidation of the Predecessor Fund and the Predecessor Fund and the Predecessor Company will be dissolved under state law.The foregoing will be accomplished pursuant to an Agreement and Plan of Reorganization, dated as of November 19, 2010 (the “Plan”), entered into by the Predecessor Company, on behalf of the Predecessor Fund, and the Successor Company, on behalf of the Successor Fund. In rendering this opinion, we have examined the Plan and have reviewed and relied upon representations made to us by duly authorized officers of the Predecessor Company, on behalf of the Predecessor Fund, and the Successor Company, on behalf of the Successor Fund, in letters dated August , 2011.We have also examined such other agreements, documents and corporate records that have been made available to us and such other materials as we have deemed relevant for purposes of this opinion.In such review and examination, we have assumed VEDDER PRICE DWS State Tax Free Trust DWS State Tax-Free Income Series
